MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                Feb 05 2016, 8:58 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kurt A. Young                                            Gregory F. Zoeller
Nashville, Indiana                                       Attorney General of Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Raymond D. Tyson,                                        February 5, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1506-CR-607
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G03-1407-FB-33786



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-607 | February 5, 2016      Page 1 of 6
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Raymond D. Tyson (Tyson), appeals his conviction for

      burglary, a Class B felony.


[2]   We affirm.


                                                     ISSUE

[3]   Tyson raises one issue on his appeal, which we restate as follows: Whether the

      State presented sufficient evidence to support his conviction beyond a

      reasonable doubt.


                           FACTS AND PROCEDURAL HISTORY

[4]   Upon returning home from work on July 8, 2011, between 6:00 and 6:30 p.m.,

      Stephanie Thompson (Thompson) noticed that someone had broken a window

      above her kitchen sink. Thompson immediately called the police and waited in

      her car for their arrival. Once the police checked the inside of her residence,

      Thompson entered the house and made several observations. The exterior door

      handle was loose and looked like someone had tried to kick it open. In her

      kitchen, she observed blood on the interior of the broken window glass, on the

      window frame, and on a cup that was sitting in the sink. Thompson informed

      the police that several items, including her jewelry, were missing and other

      items were moved and scattered around. DNA collected from the scene was a

      match with Tyson, who lived approximately four houses away from

      Thompson.



      Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-607 | February 5, 2016   Page 2 of 6
[5]   On July 2, 2014, the State charged Tyson with burglary, a Class B felony. On

      April 30, 2015, the trial court conducted a jury trial, where Tyson admitted to

      breaking Thompson’s kitchen window. Tyson was found guilty as charged and,

      on May 29, 2015, sentenced to eight years at the Department of Correction with

      six years executed and the remaining two years suspended to one year of

      probation.


[6]   Tyson now appeals. Additional facts will be provided as necessary.


                                  DISCUSSION AND DECISION

[7]   Tyson argues that the evidence was insufficient to support his conviction

      because the State did not establish the specific intent to commit theft inside the

      residence.


[8]   When reviewing a claim of insufficient evidence, an appellate court considers

      only the evidence most favorable to the verdict and any reasonable inferences

      that may be drawn from that evidence. Baker v. State, 968 N.E.2d 227, 229 (Ind.

      2012). If a reasonable finder of fact could determine from the evidence that the

      defendant was guilty beyond a reasonable doubt, then we will uphold the

      verdict. Id. We do not reweigh the evidence or judge the credibility of

      witnesses. Id. These evaluations are for the trier of fact, not appellate courts.

      Id. In essence, we assess only whether the verdict could be reached based on

      reasonable inferences that may be drawn from the evidence presented. Id.


[9]   Burglary is the breaking and entering of the building or structure of another

      person with the intent to commit a specific felony therein. See Ind. Code § 35-
      Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-607 | February 5, 2016   Page 3 of 6
       43-2-1 (2013). Tyson admits that he broke the window. However, he argues

       that he did not enter the residence and did not take anything from there.

       Hence, he claims that the evidence was not sufficient to support the inference

       that he entered the residence with the specific intent to commit theft inside. We

       disagree.


[10]   A burglar’s intent to commit a specific felony at the time of the breaking and

       entering may be inferred from the circumstances. Baker, 968 N.E.2d at 229-30.

       The evidentiary inference pointing to the defendant’s intent must be separate

       from the inference of the defendant’s breaking and entering. Id. at 230. The

       same piece of evidence, however, can support both inferences. Id.


[11]   This case, as correctly pointed out by the State, is similar to Baker. In Baker, a

       member of a church noticed a broken window and blood inside the church’s

       basement. Id. at 228. Further inspection of the church revealed dents and

       scratches on the front door which were characterized by witnesses as pry marks,

       blood and glass near the front door, a broken window screen, and several

       kitchen cabinets and drawers standing ajar with blood stains on the outside of

       them. Id. DNA collected from the scene matched the defendant’s DNA. Id.


[12]   Tyson here raises the same argument rejected by our supreme court in Baker. In

       that case, the defendant argued that there was no evidence to indicate his intent

       to commit theft. Id. at 231. Our supreme court held that the opening of

       cabinets and drawers—not being a necessary step in the act of breaking and

       entering—suggested that the person opening them was looking for property to


       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-607 | February 5, 2016   Page 4 of 6
       steal. Id. Therefore, the act of opening the drawers and cabinets alone was

       enough to support an inference of intent to commit theft. Id.


[13]   Here, Tyson admitted he broke the window. Further, the record reveals that

       Thompson’s belongings were moved around and had been rummaged through.

       Thus, this act alone was enough to support an inference of intent to commit

       theft. Finally, the record reveals that some of the items were actually removed

       from the residence, which bolstered the already reasonable inference even more.

       See id.


[14]   Tyson still asserts that even if there was an entry, it was partial. He argues that

       an entry like this, falls within the scope of residential entry, citing to Williams v.

       State, 873 N.E.2d 144 (Ind. Ct. App. 2007). We find this argument

       unpersuasive. In Williams, the defendant broke a bedroom window of his

       girlfriend’s residence, promising to “beat her bloody.” Id. at 145. The

       defendant was intoxicated. Id. He tried to get inside through the shattered

       window, but was not able to. Id. The police found him, covered in his own

       blood, standing in the front yard. Id. We held the partial entry fell within the

       scope of residential entry and found the evidence sufficient to affirm the

       conviction. Id. at 148.


[15]   This case is different from Williams because a felony was in fact committed.

       Tyson completed the entry and rummaged through Thompson’s belongings.

       Tyson was able to offer his explanation to the jury arguing that someone else

       could have stolen Thompson’s items. He explained that the residence was


       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-607 | February 5, 2016   Page 5 of 6
       exposed for several hours after he broke the window. The jury, however, still

       found Tyson guilty. Accordingly, we find that there is sufficient evidence to

       establish Tyson’s conviction beyond a reasonable doubt.


                                               CONCLUSION

[16]   Based on the foregoing, we conclude the evidence was sufficient to find beyond

       a reasonable doubt that Tyson entered the residence with intent to commit a

       felony therein.


[17]   Affirmed.


[18]   Najam, J. and May, J. concur




       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-607 | February 5, 2016   Page 6 of 6